 

Exhibit 10.3

 

WAIVER

 

This Waiver (this “Agreement”) is entered into and made effective as of May 31,
2016, by and among Eastside Distilling, Inc. f/k/a Eurocan Holdings, Ltd. (the
“Company”) and River North Investments, LLC (“Holder”). The Company and Holder
are sometimes collectively referred to herein as the “Parties” or individually
as a “Party.”

 

RECITALS

  

WHEREAS, on June 13, 2014, the Company issued Crystal Falls Investments, LLC
(“CF”) a 5% Note in the amount of $150,000, the terms of which were amended on
September 19, 2014 pursuant an Amended Five Percent Convertible Note and further
amended by that certain First Amendment dated July 24, 2015 and further amended
by that certain Second Amendment dated September 9, 2015 and further amended by
that certain Third Amendment dated as of December 13, 2015 and further amended
by that certain Fourth Amendment dated April 1, 2016 (as amended, the “Note”).

 

WHEREAS, on September 8, 2015, CF issued Holder a promissory note in the amount
of $150,000 (the “CF Note”), which CF Note was secured by CF’s pledge of the
Note pursuant to the terms and conditions of that certain Pledge Agreement dated
September 8, 2015 between CF and Holder.

 

WHEREAS, on May 10, 2016, the Note was assigned and transferred to Holder
pursuant to the terms and conditions of that certain Note Transfer in Lieu of
Foreclosure Agreement between CF and Holder.

 

WHEREAS, the total amount of principal and interest due under the Note at May
31, 2016 was $120,120.90, of which $105,000 is related to principal and
$15,120.90 is related to accrued and unpaid interest.

 

WHEREAS, the Note requires the Company to pay the Note in full on May 31, 2016
and the Company may be unable to make such payment as required under the Note
and the Note further provides that any request for an extension of payment would
be a default under the Note (the “Potential Defaults”) and the Company will
acknowledge that the Potential Defaults, if they occur, would constitute an
Event of Default under the Note;

 

WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto wish to provide a temporary waiver of the Potential Defaults; and

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1. Acknowledgment and Waiver.

 

(a) The Company hereby acknowledges and agrees that the Potential Defaults, if
they occur, would constitute an Event of Default for all purposes under the
Note.

 

 

 

 

(b) Holder hereby agrees, subject to the terms of this Agreement, to waive the
Potential Defaults so long as full payment is received on the Note on or before
June 30, 2016 (the “Waiver Termination Date”).

 

(c) The waiver by Holder described above is limited to the Potential Defaults.
Holder reserves the right to exercise any rights and remedies available to the
them in connection with such Potential Defaults on and after the Waiver
Termination Date if full payment of the Note has not been received on or before
the Waiver Termination Date.

 

Section 2. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or by electronic mail (including via any “.pdf” or other
similar electronic means) and all such signatures shall be effective as
originals.

 

Section 3. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Note.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have each
executed this Agreement on the dates set forth above.

 

COMPANY: EASTSIDE DISTILLING, INC.   f/k/a Eurocan Holdings Ltd.         By: /s/
Steven Earles   Name: Steven Earles   Title:  Chief Executive Officer    
HOLDER: RIVER NORTH EQUITY, LLC         By: /s/ Edward Liceaga   Name:  Edward
Liceaga   Title:  President

 

 

 